FILED
                            NOT FOR PUBLICATION
                                                                            AUG 13 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RAJENDRA SHERCHAN,                               No.   11-73254

              Petitioner,                        Agency No. A089-302-298

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

               Submitted, Submission Deferred February 12, 2015**
                          Resubmitted August 13, 2018
                            San Francisco, California

Before: PAEZ and BERZON, Circuit Judges, and MORRIS,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Morris, United States District Judge for the
District of Montana, sitting by designation.
      Rajendra Sherchan, a citizen of Nepal, petitions for review of the decision of

the Board of Immigration Appeals (“BIA”) denying his application for withholding

of removal.1 Specifically, Sherchan challenges the BIA’s conclusion, relying on an

earlier immigration judge (“IJ”) finding, that Sherchan’s claims of past persecution

were not credible.

      Where, as here, the BIA largely adopts the reasoning of the IJ in “simple

statement[s] of conclusion,” Avetova-Elisseva v. INS, 213 F.3d 1192, 1197 (9th

Cir. 2000), we review both decisions and use the IJ’s reasoning as “a guide to what

lay behind the BIA’s conclusion,” Shrestha v. Holder, 590 F.3d 1034, 1039 (9th

Cir. 2010) (quoting Avetova-Elisseva, 213 F.3d at 1197). We review the factual

findings underlying the decisions — in this case, the adverse credibility

determinations — for substantial evidence. Angov v. Lynch, 788 F.3d 893, 898 (9th

Cir. 2013).

      Substantial evidence supports the adverse credibility determination in this

case. As the BIA and IJ noted, Sherchan gave conflicting accounts of where an

attack took place and how he knew his alleged attackers’ identities. He was given



      1
        In his opening (and only) brief, Sherchan does not challenge the denial of
his asylum application as time-barred or the determination that he is not entitled to
protection under the Convention Against Torture. We therefore address only his
claim for withholding of removal.
                                          2
an appropriate opportunity to explain these discrepancies, see Singh v. Gonzales,

439 F.3d 1100, 1105 (9th Cir. 2006), overruled on other grounds by Maldonado v.

Lynch, 786 F.3d 1155 (9th Cir. 2015) (en banc), and could not. Sherchan also

testified inconsistently about who reported the most serious attack to the police —

whether he did, as he first said; or his father, as he later said; or his wife, whose

name was on the police report.

      The BIA and IJ also reasonably found that letters arguably corroborating

Sherchan’s account were not credible evidence. Sherchan testified that the letters

were provided by various organizations to “condemn” the attacks against him. But

when given the opportunity, Sherchan could not explain why these organizations

would furnish him with private “condemnation” letters not meant for wider

publication. Sherchan testified that a friend provided him with one such letter

before he came to the United States in 2007; that letter, though, was dated in 2009,

a discrepancy Sherchan could not explain when asked.

      The inconsistencies identified by the BIA and IJ represent “specific, cogent

reason[s]” for arriving at an adverse credibility finding, de Leon-Barrios v. INS,

116 F.3d 391, 394 (9th Cir. 1997); see also 8 U.S.C. §§ 1231(b)(3)(C),

1158(b)(1)(B)(iii). Those reasons are bolstered by the IJ’s observation that

Sherchan gave “halting” or “recited” answers, and was at times unresponsive to


                                            3
questions or unable to explain his answers in detail. See 8 U.S.C.

§ 1158(b)(1)(B)(iii). In the absence of any credible evidence of past persecution,

the BIA and IJ reasonably concluded that Sherchan had not met his burden to

prove, by a preponderance of the evidence, that his “life or freedom would be

threatened” in Nepal on account of a protected ground. 8 C.F.R. § 208.16(b); see

also Pagayon v. Holder, 675 F.3d 1182, 1190 (9th Cir. 2011).

      The petition for review is DENIED.




                                          4